By the Court, Bronson, Ch. J.
We have not enacted the statute 33 H. 8, c. 9, § 11, against gaming houses. (See 1 Hawk, P. C. 721, Curwood’s ed.) Still, I have no doubt that the keeping of a common gaming house is indictable at the common law. (The King v. Rogier, 1 B. & C. 272; The People v. Sergeant, 8 Cowen, 139.) It is illegal, because it draws together' evil disposed persons; encourages excessive gaming, idleness, cheating and other corrupt practices; and tends to public disorder. Nothing is more likely to happen at such places than breaches of the public peace. (1 Hawk. P. C. 693, § 6; Roscoe Cr. Ev. 663, ed of ’36; 1 Russ, on Cr. 299, ed. of ’36; 3 Chit. Cr. L. 673, note, ed. of ’19; Arch.. Cr. Pl. 600, ed. of ’40.) But it is not so of a house or room, for the illegal sale of lottery tickets. Men do not congregate at such places. On the contrary, they go in one at a. time, and the business is transacted behind screens and in corners, where there is no witness. There is enough of evil in it; but no tendency to breaches of the public peace. It is true that an unauthorized lottery is a public nuisance. (1 R. S. 665, § 26.) But a place for the sale of tickets is not a lottery. Keeping an office or other place for registering tickets in an unauthorized lottery is expressly forbidden; (§ 34;) but there is no prohibition against keeping an office or place for the sale of tickets. I see no principle on which the first count can be supported.
The third count charges, that the defendant kept a common gaming house; but it tells what the jurors meant by a gaming house; to wit, a place where tickets in unauthorized lotteries were sold. There is no precedent for such a count. But it is said that the last part of the count may be rejected ; and then the charge will be that the defendant kept a common gaming *103house. There are some dicta in the books,’to the effect that such a general charge would be enough. (The King v. Rogier, 1 B. C. 272, per Holroyd, J ; Commonwealth v. Pray, 13 Pick. 359, per Morton, J. And see The King v. Dixon, 10 Mod. 335; Rex v. Mason, 2 Leach, 548.) The precedents are the other way. They go beyond the general charge, and allege that the defendant did cause and procure divers idle and evil disposed persons to frequent the house, and play at illegal games; &c.; and sometimes, disturbances and breaches of the peace are added. (Archb. Cr. Pl. 600; 3 Chit. Cr. L. 673, 4.) I do not think the general charge would be enough in an indictment at the common law. But if we assume that it would, still, this count cannot be supported; for it does not stop with the general allegation, but goes on to tell what was meant by it.
The second count charges the keeping of an ill-governed and disorderly room for the sale of tickets. The pleader has substituted the sale of tickets for such things as are usually done in bawdy houses. This count is worse than the others.
Judgment affirmed.